Citation Nr: 1533222	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-18 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1976 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2009 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

The Veteran also appealed the issue of service connection for left leg radiculopathy.  In a November 2013 rating decision, the RO granted service connection.  As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal.  

The issue of reimbursement of medical expenses incurred on October 6, 2010, has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The traumatic arthritis of the lumbar spine has resulted in limiting forward flexion to 60 degrees, but has not resulted in ankylosis, does not have associated objective neurological abnormalities other than the service-connected left leg radiculopathy for which separate ratings can be granted, and intervertebral disc syndrome (IVDS) did not cause any incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for traumatic arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5237, 5243 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in letters dated in January 2009 and February 2009 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  In obtaining the Veteran's medical records, an April 2009 VA examination indicates that the Veteran had gone through physical therapy; however, at a 2014 examination, the Veteran denied having any physical therapy since he retired from service.  Consequently, as the evidence does not show that the Veteran received physical therapy during this appeal, the Board concludes that a remand to obtain physical therapy records is not warranted.  

Pertinent VA examinations were obtained in April 2009 and August 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (2014).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

IVDS is evaluated under DC 5243.  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in April 2009.  He reported daily back pain rated as two to three out of ten (2-3/10) associated with decrease in range of motion and stiffness.  He reported having occasional muscle spasms.  The Veteran was limited to lifting less than 20 to 30 pounds.  He had pain with prolonged standing.  He did not use a back brace and there had been no surgeries.  The Veteran did not complain of pain with prolonged driving or sitting.  There had been no recommended bedrest or incapacitation over the past 12 months.  There was no impediment to activities of daily living.  The Veteran's job required sitting and standing and the standing caused pain.  He discontinued running in June of 2008 due to back pain.

Examination revealed that he was in no acute distress.  The Veteran was fully ambulatory with a normal gait.  There was no evidence of any muscle atrophy or hypertrophy.  The Veteran was able to sit without much discomfort.  There was no gross deformity or swelling.  There was minimal tenderness noted in the lumbar spine.  There was some pain associated with range of motion with gravity and against resistance.  Range of motion was limited by pain.  Range of motion testing revealed forward flexion to 85 degrees; extension to 12 degree; lateral flexion to 10 degrees bilaterally; and lateral rotation to 45 degrees bilaterally.  There was loss of the lordotic curve.  There was no evidence of scoliosis or kyphosis.  The Veteran had well developed paraspinal musculature.  Straight leg raising was negative bilaterally.  Repetitive range of motion caused pain but no fatigue, weakness, lack of endurance, or incoordination.  The examiner opined that additional limitation due to flare ups could not be determined without resorting to mere speculation.  The examiner reported that there was no discomfort or difficulty with range of motion testing, nor effusion, edema, erythema, tenderness, palpable deformities, or instability found except as noted.  No associated objective neurological abnormalities were diagnosed.  

An August 2010 treatment record shows the Veteran reported decreased functioning ability at times when having extreme flare-ups.  He reported debilitating pain when experiencing an acute flare-up and during that time, he had limitations on what he was able to do.

The Veteran was afforded another VA examination in August 2014.  He denied having any injections or surgery.  He reported that his back condition had gotten worse; it was tight and sore when he woke up in the mornings and he had a dull ache in the lower back 24/7.  He reported that he could not run anymore because of back pain.  The Veteran reported that in his job, if he crawled or lifted a case that was 68 to 69 pounds, his back would be extremely sore with pain level of 5-6/10 the next day. 

Examination revealed forward flexion to 80 degrees with pain at 60 degrees; extension to 20 degrees with pain at 20 degrees; lateral flexion to 30 degrees or greater bilaterally with no objective evidence of pain; and lateral rotation to 30 degrees or greater bilaterally with no objective evidence of pain.  Following repetition, the Veteran had flexion to 80 degrees; extension to 20 degrees; lateral flexion to 30 degrees or greater bilaterally; and lateral rotation to 30 degrees or greater bilaterally.  After repetition, the Veteran had less movement than normal and pain on movement.  There was no localized tenderness, pain to palpation for joints and/or soft tissue, muscle spasm, or guarding.  There was no muscle atrophy.  Straight leg raising test was negative bilaterally.  There was no ankylosis.  There had not been any incapacitating episodes over the past 12 months due to IVDS.  No assistive devices were used.  The only associated neurologic abnormality diagnosed was left leg radiculopathy.  The examiner opined that the Veteran's disability caused mild functional impairment.  The examiner also opined that they could not specify if, when, and to what extent, in degrees, further "repetitive use" or "flare-ups" limited function.  The rationale was that it was not a contention with literature support and could only be opined if said flare-up occurred during examination.

None of the Veteran's treatment records show his ranges of motion in degrees.  They also do not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; incapacitating episodes; or neurologic abnormalities other than the service-connected left leg radiculopathy opined to be associated with his service-connected lumbar spine disability.  

Based on a review of the evidence, the Board concludes that a rating of 20 percent, but no greater, is warranted.  Although the Veteran had flexion to 85 degrees in 2009 and to 80 degrees in 2014, considering that he had pain at 60 degrees in 2014, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a higher 20 percent rating is warranted to compensate the Veteran for functional loss.  Although the examiners were not able to opine as to how flare-ups or repetitive use affected the Veteran's range of motion in degrees, the August 2010 record shows that the Veteran did report decreased functioning ability at times when having extreme flare-ups as well as limitations on what he was able to do.  The Veteran is competent and credible to report having functional loss.  Considering the pain on motion at 60 degrees, as well as the Veteran's contentions during this appeal, the Board concludes that his disability is more disabling than the currently assigned 10 percent rating and the next higher rating of 20 percent is warranted.  

However, the criteria for a rating in excess of 20 percent have not been met.  The next higher rating of 40 percent contemplates forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The VA examinations and the Veteran's treatment records fail to show such limitation of motion or ankylosis.  Therefore, while the criteria for a 20 percent rating have been met, a rating higher than that is not warranted.

In finding that a rating higher than 20 percent is not warranted, the Board has also considered whether a higher rating for IVDS is warranted.  In this case, the evidence does not show any incapacitating episodes as defined by VA.  As such, a rating in excess of 20 percent is not warranted.  

In reaching the conclusion that a rating higher than 20 percent is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating beyond the 20 percent being granted is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating beyond the 20 percent being granted for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  In this case, the Board is granting a 20 percent rating based on the Veteran's functional loss.  Neither the examinations nor treatment records show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability such that a rating in excess of 20 percent is warranted.  Accordingly, while the criteria for a rating of 20 percent have been met, the criteria for a rating in excess of that for limitation of motion for the Veteran's service-connected traumatic arthritis of the lumbar spine have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  The Veteran has been granted service connection for left leg radiculopathy.  The evidence does not show, nor does the Veteran contend, that he has other neurologic abnormalities.  Consequently, the Board concludes that separate ratings for associated objective neurologic abnormalities other than the already service-connected left leg radiculopathy are not warranted.  

For these reasons, the Board finds that the criteria for a rating of 20 percent have been met; however, the criteria for a rating in excess of 20 have not been met.

Furthermore, the Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's lumbar spine symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The evidence does not show, as examples, that the Veteran's lumbar spine disability has resulted in interference with employment or activities of daily life that would warrant an increased rating for this disability beyond the 20 percent being granted or consideration outside the Rating Schedule.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER


A rating of 20 percent for traumatic arthritis of the lumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


